Citation Nr: 0317797	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-16 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for the residuals of a 
concussion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from December 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant has also contended that service connection is 
warranted for residuals of fractures of his cervical spine.  
This claim has not been adjudicated by the RO; therefore, it 
is referred to the RO for appropriate action.  

The issue of entitlement to service connection for bilateral 
hearing loss disability is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The appellant does not currently have any residuals of a 
concussion sustained in service.


CONCLUSION OF LAW

Entitlement to service connection for the residuals of a 
concussion is not established.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated March 1, 2001.  Therefore, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, all available service records and extensive VA and 
private medical records have been obtained.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim, and the Board is also unaware of any 
such outstanding evidence or information.  Although the 
veteran has not been provided a VA examination for the 
purpose of determining if he has residuals of a concussion, 
the medical evidence currently of record is adequate to 
determine if such residuals are present.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2000).  

Section 1154(b) does not negate the need for medical evidence 
of a nexus between a service injury or disease and current 
disability.  See Libertine v. Brown, 9 Vet.App. 521, 524 
(1996); Caluza v. Brown, 7 Vet.App. 498, 507 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996).  

The appellant was born in December 1920, and he has already 
established entitlement to service connection for post-
traumatic stress disorder with dementia, rated 50 percent 
disabling.  

Although the available service medical records do not reflect 
any incident involving a concussion, the appellant has 
maintained that his head struck the head of the person 
sitting opposite him when the wheels of the truck in which 
they were riding in Normandy in July 1944 ran through a shell 
hole.  This incident is consistent with the circumstances and 
conditions of his wartime service even thought there is no 
official record of such an incident, and the Board has no 
reason to doubt that this incident occurred as described by 
the appellant.  

However, the service medical records, including the report of 
the appellant's medical examination in December 1945 at the 
time of his separation from active service, document no 
residuals of any concussion.  Moreover, extensive postservice 
medical treatment records, dating from at least 1956 to 2002, 
are also negative for any indication of any residuals of a 
concussion.  This medical evidence does reflect occasional 
complaints by the appellant of headaches, but these 
complaints are described in the medical records as tension 
headaches, or are associated with the appellant's Lyme 
disease, with his PTSD, or with cold and flu symptoms.  There 
is nothing in these extensive medical records to indicate 
that the appellant's occasional headaches might be residuals 
of a concussion.  

Moreover, in recent years the veteran has undergone thorough 
neuropsychiatric evaluations.  He has been found to have 
dementia and PTSD.  As previously mentioned, service 
connection has already been established for both of these 
disorders.  The dementia has been service-connected as a 
residual of the appellant's exposure to radiation in service 
(he served as an X-ray technician) because of the medical 
evidence linking the dementia to service radiation exposure.  
On no occasion has any health care provider suggested that 
the dementia is due to a concussion or that the veteran has 
any other residuals of a concussion.  In view of the absence 
of any competent evidence of a current disability, this claim 
must be denied.  


ORDER

Service connection for the residuals of a concussion is 
denied.  


REMAND

With respect to the veteran's claim for service connection 
for bilateral hearing loss disability, the Board notes that 
for the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).  Although this regulation precludes 
service connection for hearing loss if the veteran does not 
currently have hearing loss to the degree specified in the 
regulation, the regulation does not require the presence of 
hearing loss disability in service or otherwise limit the 
circumstances under which service connection may be granted 
for hearing loss disability.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The appellant did not manifest a hearing loss disability as 
defined at 38 C.F.R. § 3.385 at any time during his military 
service.  However, private audiological evaluations dating 
from 1987, 1990, and 1998 do reflect the presence of such a 
hearing loss disability.  The veteran has not been provided a 
VA examination to determine if his current hearing loss 
disability is etiologically related to noise exposure in 
service or is otherwise etiologically related to service.  
The Board believes that such an examination is required to 
comply with VA's duty to assist the veteran in the 
development of facts pertinent to his claim.


Accordingly, this claim is REMANDED to the RO for the 
following further action:  

1.  The RO should schedule the appellant 
for a VA audiological evaluation in order 
to establish the extent and etiology of 
his bilateral hearing loss.  The claims 
files, to include a copy of this remand, 
must be provided to the examiner for 
review in connection with this 
examination.  If the veteran is found to 
have hearing loss disability for VA 
compensation purposes, the examiner 
should provide an opinion, based upon the 
examination results and the claims files 
review, as to whether it is likely, 
unlikely, or as likely as not that the 
appellant's current hearing loss 
disability is etiologically related to 
his military service.  The rationale for 
this opinion should also be included in 
the report of this examination.  

2.  The RO should next review all of the 
relevant evidence and readjudicate the 
claim seeking service connection for a 
bilateral hearing loss disability.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matter 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



